Case 3:17-cv-02099-JAM Document 42 Filed 01/24/19 Page 1 of 3
PACE 4 eF @

UNITED STATES DISTNICT Couns
DQIETPAIVCT” OF COLLECT) LUT F | L E D

mig JAN2U P 1:02

DISTRICT COURT
: Tew HAVEN, CT.

 

QAVIO Farreé, Ptr ies )

)
i. ) Cell nerve pe.

) Bil7-Ce- 02089 C Fx)
SCOT SESIPLE, Ere.  )
)

DEA EY OATS

 

LVOTVOCL. FO LAI PION Ate PLA SOLPIS
OBS E4CTIO NM ALE SleTler 70 ytITH ONAL
GLYMENAC AECEASE AO SEF EELTECT
AACNEELSY* Er

 

TAE PCAILIVE EL PLESPECT EMELY S 9 B7°TS DIAS Ye er’
TO WITH ONAL PLAIL IDE OS COTE CS SOY AOL O (T7CVVCMr FO
LAITMHONAIW« CEXERNAL PECEASE AO SEIGFECELIEL FT AOCPIEE SOLS.

COM TAKOCWAY 15, 2009, FHE PLEAILTIPE 2OCEO
FO FHS CeEuWNT, -YIS CBSE EJ 0“ ALO fIEF VOY Feo LYPTIAA ONA br
GEMERAC AE LEASE AICO SEISFEELVEL ST AAC AELLALL ST LAA IT
DE CCANAL ICOM Are EXP? OTS BO S tt PPT MHIEM bv AS
BECAASE FYE DEFLEL OL IS PE PNESELTILE ATP CANES
7C (KET RESP OL O Fe FIVE SEIV ELSES AA LSA LPS gt 0 T1oS1
FOAE BOC DAYS FAIS GAS STATO FC" FAAE AVFO ELLIS! T

OC TAL VARY £6, 20/73, FIVE PCABULSIFE PEECEWEO
THE PESPEE SE FANes? ZYAE OFEFEY OUTS PLEPA LS ELT Ga
COATT OCNMEL ALO FIVENELENE, THE SETOCESVELT AE NELSPLS f
PVIS YC ty BEErY COI PLETEO,

WIICNE PL ONE, FHIE PLEA TIFE REQUEST FAIT Z70I1S) Plo PONAOl
CCANT WITHOONAGS PLANE SIEE'S COATECT ICS AAO 707 (ere Fo
be tIMONAb CEKENAL ALCEASE pape SETTCELUYT AGREE ERT.
Case 3:17-cv-02099-JAM Document 42 Filed 01/24/19 Page 2 of 3

PACE &@ CPF 2

NESPEET ELEY St BIIVTTEO,

BA” gt
DUNO FRAIFECE, F P26 > GAS
MPM ECESTEN SACOSE OK COoNnntecre-
S PAV Xi) TVET TIS DICE

MEST Bevesrer~, 77 O4SET

CONT SEF f CT 0 To

DATtLO } FApaAnh (6, Les?

ZSUENEOS CENATIFY FAAS Cf FHE ADOrd DATE, 7
CePLVY CF JHE FCAEFOILE prerrer~ Fo FOITSAONAES PLA LS FOES
DQOTSECIVCY ALO LIerler Fo ULV TPIONA Ye FEY ENAC NECEASE Ard
SES TCESIES ST ACNEELSOEL FT GAAS PIHILED, FINST CbA4SS AVICE ,
PESTAHE PAE PAIO, FO FHE ATTEN EY CB AECEND op PSEAS FAN 7

POISONS ES CEL ENAL TFALIES (7+ OfCECATV 4 740 SIVEAN YOY
STREETS, PVANIFCND, CF COPS.

PCE SE FA e¢PC oF?

BACIO FHIAFCE, OO 2e 28S

COS DACID TWAPIT EE
 

Case 3:17-cv-02099-JAM Document 42 Filed 01/24/19 Page 3 of 3

Inmate Name DACIaD FaAaztILe

 

MSA # O707 KIS

5 Paul X. Tivnan Drive
West Boylston, MA 01583

[226A tat)

® PRINTED ON RECYCLED PAPER

 

CLENK OF FH Cevnajzy
YpeltTEO STATES DISFPUCTF Ceeasz

DUSETAIET PP COKLE CT / CaF
LYS CYVAREH STACET
AE (WALL: C7” OC S/O

SEITE Tit ha-maeab-fypnt nti ENG

 

 
